DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 22, 2017. It is noted, however, that applicant has not filed a certified copy of the 201711171315.2 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 16, 2020 and July 21, 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneyama (U.S. Patent Publication 2013/0155527).
With regard to independent claim 1, Yoneyama teaches an optical imaging lens assembly (page 1, paragraph [0003] and Figure 1), comprising: a first lens (Figure 1, element 111), a second lens (Figure 1, element 131), a third lens (Figure 1, element 141), a fourth lens (Figure 1, element 211), a fifth lens (Figure 1, element 221), a sixth lens (Figure 1, element 311), a seventh lens (Figure 1, element 331) and an eighth lens (Figure 1, element 341), which are sequentially arranged from an object side of the optical imaging lens assembly to an image side of the optical imaging lens assembly along an optical axis of the optical imaging lens assembly, wherein, the first lens has a positive refractive power (page 3, paragraph [0055], lines 9-10); the second lens has a negative refractive power (page 3, paragraph [0055], line 11); the third lens has a positive refractive power or a negative refractive power (page 3, paragraph [0055], lines 11-12); the fourth lens has a positive refractive power (page 3, paragraph [0055], line 13), an object-side surface of the fourth lens is a convex surface (page 3, paragraph [0056], data for Surface 9) and an image-side surface of the fourth lens is a convex surface (page 3, paragraph [00556, data for Surface 10); the fifth lens has a positive refractive power or a negative refractive power (page 3, paragraph [0055], lines 13-14), and an image-side surface of the fifth lens is a concave surface (page 3, paragraph [0056], data for Surface 11); the sixth lens has a positive refractive power or a negative refractive power (page 3, paragraph [0055], line 16); the seventh lens has a positive refractive power (page 3, paragraph [0055], lines 17-18); and the eighth lens has a negative refractive power (page 3, paragraph [0055], line 18).
With regard to dependent claim 13, Yoneyama teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens further satisfying the conditional expression 13.0 < f/CT6 < 17.0, as defined (page 3, paragraph [0056]).
.

Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaga (U.S. Patent Publication 2017/0059832).
With regard to independent claim 14, Yoshinaga teaches an optical imaging lens assembly (page 1, paragraph [0002] and Figure 7), comprising: a first lens (Figure 7, element L1), a second lens (Figure 7, element L2), a third lens (Figure 7, element L3), a fourth lens (Figure 7, element L4), a fifth lens (Figure 7, element L5), a sixth lens (Figure 7, element L6), a seventh lens (Figure 7, element L7) and an eighth lens (Figure 7, element L8), which are sequentially arranged from an 
With regard to dependent claim 15, Yoshinaga teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 14, and further teaches such an optical imaging lens further satisfying the conditional expression 0.5 < f1/f < 1.5, as defined (page 10, Tables 25 and 26, data for f and f1).

Allowable Subject Matter
Claims 2-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  

With regard to dependent claims 16-20, although the prior art teaches an optical imaging lens assembly, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, a seventh lens and an eighth lens, which are sequentially arranged from an object side of the optical imaging lens assembly to an image side of the optical imaging lens assembly along an optical axis of the optical imaging lens assembly, wherein, the first lens has a positive refractive power; the second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toide (U.S. Patent Number 5,130,850), Yamada (U.S. Patent Number 5,212,597), Huang (U.S. Patent Publication 2017/0045714) and Jung et al (U.S. Patent Publication 2018/0180856) all teach optical imaging lens systems comprising eight lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
02 March 2022